UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1695



KARON ANN PARHAM,

                                             Plaintiff - Appellant,

          versus


THE COCA-COLA COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-136-3)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, * Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Rosewell Page, III, Darryl
Scott Lew, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee.




    *
      Judge Motz did not participate in the consideration of this
case. The decision is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order dismissing her

civil action. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Parham v. Coca-Cola Co., No. CA-
97-136-3 (E.D. Va. May 7, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2